Matter of Pyne v Incorporated Vil. of Southampton Bd. of Historic Preserv. & Architectural Review (2017 NY Slip Op 02427)





Matter of Pyne v Incorporated Vil. of Southampton Bd. of Historic Preserv. & Architectural Review


2017 NY Slip Op 02427


Decided on March 29, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 29, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
L. PRISCILLA HALL
COLLEEN D. DUFFY, JJ.


2015-02153
 (Index No. 12206/14)

[*1]In the Matter of Ann Pyne, et al., appellants,
vIncorporated Village of Southampton Board of Historic Preservation and Architectural Review, et al., respondents.


Jeffrey L. Bragman, PC, East Hampton, NY (Brian Lester of counsel), for appellants.
Robinson & Robinson, LLP, Southampton, NY (Elbert W. Robinson, Jr., of counsel), for respondent Incorporated Village of Southampton Board of Historic Preservation and Architectural Review.
Bennett & Read, LLP, Southampton, NY (John J. Bennett and Bailey C. Larkin of counsel), for respondents Farrell Building Company and F.A. East End, LLC.
In a proceeding pursuant to CPLR article 78 to review a determination of the Incorporated Village of Southampton Board of Historic Preservation and Architectural Review dated May 14, 2014, granting the application of the respondents Farrell Building Company and F.A. East End, LLC, for a certificate of appropriateness for the construction of a single-family residence in the Southampton Village Historic District, the petitioners appeal from an order and judgment (one paper) of the Supreme Court, Suffolk County (Spinner, J.), dated December 12, 2014, which denied the petition and granted the cross motion of the respondents Farrell Building Company and F.A. East End, LLC, to dismiss the proceeding.

DECISION & ORDER
Motion by the respondents Farrell Building Company and F.A. East End, LLC, to dismiss the appeal on the ground that it has been rendered academic. By decision and order on motion of this Court dated September 18, 2015, the motion was held in abeyance and referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion, the papers filed in opposition thereto, and the argument of the appeal, it is
ORDERED that the motion is granted; and it is further,
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
This appeal has been rendered academic, as the construction of the dwelling at issue, [*2]which was not undertaken in bad faith, is complete, a certificate of occupancy has been issued to the respondent property owner, and this case does not present an exception to the mootness doctrine (see Matter of Citineighbors Coalition of Historic Carnegie Hill v New York City Landmarks Preserv. Commn., 2 NY3d 727, 728-729; Matter of Dreikausen v Zoning Bd. of Appeals of City of Long Beach, 98 NY2d 165, 174; Matter of Hearst Corp. v Clyne, 50 NY2d 707, 715).
RIVERA, J.P., LEVENTHAL, HALL and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court